Fourth Court of Appeals
                               San Antonio, Texas
                                    October 2, 2015

                                  No. 04-15-00010-CV

                                 Pedro MARQUEZ, Jr.,
                                       Appellant

                                           v.

                                  Lisa A. WATKINS,
                                        Appellee

                    From the County Court at Law, Starr County, Texas
                               Trial Court No. CC-14-89
                       Honorable Romero Molina, Judge Presiding


                                     ORDER
       Appellee's motion for extension of time to file brief is hereby GRANTED. Time is
extended to November 13, 2015.




                                                _________________________________
                                                Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2015.


                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court